The election of Thomas Keeler, returned a member from the town of Sandford and district of Alfred, was objected to by John Sayward and others, who, in their memorial,1 alleged :
1. That Keeler, with a view to influence and corrupt the electors, did agree and contract with one Ebenezer Sayward, an innholder in Alfred, to furnish them with refreshments of victuals and drink, on the day of election, at his expense ; and that refreshment was accordingly furnished them, by Sayward, and Keeler paid the bill;
2. That Keeler also made a similar agreement with one Paul Webber, and paid him for provisions furnished the electors and their horses, on the day of election:
3. That the meeting was tumultuous and disorderly, and conducted with an unusual and unpardonable degree of spirit and acrimony, probably from the cause above mentioned;
4. Tliat after the election, Keeler gave a public invitation to all the electors, to go to any or all of the public houses or *56stores in Alfred, or to his own house in Sandford, to receive such refreshments as they should want, at his expense, and that for refreshment so furnished, (except what was furnished at Keelers own house and store) Keeler and his colleague paid more than fifty dollars;
5. That, on the evening of the election, there was every appearance of riot and drunkenness, at Keeler’s store, among the electors, and fighting and quarrelling were prevalent among them; and
6. That Keeler was a deputy postmaster and had no assistant in that office.1
This memorial was accompanied by sundry depositions, from which it appeared, that Keeler and his colleague had treated numbers of the voters, at considerable expense, both before and after the election.
The committee on elections reported, that having attended to the memorial, and to the depositions taken by the petitioners, to prove the charges therein contained, they were unanimously of opinion, that Thomas Keeler, the sitting member, was duly elected, and that nothing appears to prevent him from, holding Ms seat. The report was agreed to.2

 27 J. H. 31.


 See the eighth article of amendment to the constitution.


 27 J. H. 66.